Case 1:20-cv-10701-DPW Document 72-1 Filed 05/03/20 Page 1 of 4




               Exhibit 1
       Case 1:20-cv-10701-DPW Document 72-1 Filed 05/03/20 Page 2 of 4



                    SUPPLEMENTAL DECLARATION OF MICHAELA DUNNE

I, Michaela Dunne, depose and state based on my personal knowledge:

   1. I am presently the Deputy Commissioner of the Massachusetts Department of Criminal
      Justice Information Services (“DCJIS”), a division of the Executive Office of Public Safety
      and Security (“EOPSS”).

   2. I provided a prior sworn Declaration in this matter dated April 21, 2020, which was filed
      with Defendants’ Opposition on April 28, 2020. (Doc. No. 61-1). This Declaration is
      intended to supplement that sworn statement with additional information.

   3. I made the following statement in my prior Affidavit at paragraph 20:

      Nothing in the Governor’s Covid-19 emergency orders prevents a person who wishes to
      purchase a firearm from purchasing it in a legal private sale from another firearm
      owner, provided the private seller complies with the laws governing private transfers,
      including the registration requirement. DCJIS publishes information about private
      transfers at:
      https://mircs.chs.state.ma.us/fa10/action/home?app_context=home&app_action=pres
      entHome.

   4. I understand that Plaintiffs say in connection with their reply papers that buying a gun in
      a private sale is not a realistic option because they don’t know anyone offering a gun for
      sale.

   5. It is my experience that it is easy to find advertisements of guns available for private sale
      in Massachusetts on the Internet. The websites available for identifying private sales
      include:

             Armslist Marketplace: https://www.armslist.com/

             Northeast Shooters Classified Ads:
              https://www.northeastshooters.com/xen/forums/firearm-classifieds.16/

             GunBroker.com: https://www.gunbroker.com/

      Each of these websites is sortable in order to find guns being offered for private sale in
      Massachusetts.

   6. For illustrative purposes, I have attached one recent advertisement for a Massachusetts
      private sale of a weapon to this Supplemental Declaration. On my review, there were
      many other similar advertisements that were posted since the Emergency Orders have
      been in effect.
        Case 1:20-cv-10701-DPW Document 72-1 Filed 05/03/20 Page 3 of 4



   7. Based on transaction information that DCJIS maintains in its database, there were at
      least 2,179 private sales of weapons in Massachusetts during the month of April, 2020,
      while the Emergency Orders have been in effect. This number reflects private
      transactions between two Massachusetts licensed individuals.

   8. Also based on transaction information that DCJIS maintains in its database, there were
      at least 985 registrations of firearms in Massachusetts during the month of April, 2020,
      while the Emergency Orders have been in effect. This number reflects the registration
      of firearms by a Massachusetts licensed individual for reasons such as a firearm
      purchased out of state or recently built firearms.

   9. Some of the Plaintiffs have continued to complete firearms sales and transactions
      during April and May 2020.

   10. The records available in the Massachusetts Instant Record Check System (MIRCS)
       maintained by DCJIS reflect that for the time period of March 29, 2020 through May 1,
       2020, the Plaintiffs have submitted the following transactions:

                                                           LAST SALE
         SHOP NAME                                 SALES   DATE
         ARMOUR SPORTS INC                         34      04/29/20
         BACHANT ARMAMENTS CORP                    8       05/01/20
         DEMALIA FIREARMS & TRAINING               18      04/28/20
         DOWNRANGE INC                             86      04/27/20
         J&J ARMS LLC                              8       04/01/20
         PRECISION POINT FIREARMS OF WOBURN        56      05/01/20
         SHAWSHEEN FIREARMS & GUNSMITHING          13      04/26/20
         SHOOTING SUPPLY                           47      04/02/20
                                       TOTAL       272



Signed under the pains and penalties of perjury,




                                                                  05/02/2020

Michaela Dunne                                             DATE
Deputy Commissioner
Department of Criminal Justice Information Services
Executive Office of Public Safety and Security
Case 1:20-cv-10701-DPW Document 72-1 Filed 05/03/20 Page 4 of 4
